PER CURIAM.
The judgment which was awarded in this case depends largely upon the testimony of the plaintiff. An examination of the evidence given by her shows that she was able to tell the story which she had learned; but, when taken from that which she had evidently committed to memory, she was utterly unable to testify as to circumstances which were as likely to be in her memory as those in respect to which she had given evidence. She testified with great distinctness as to the rents received in 1870, but was unable to remember the names of any of the tenants at other times, or to give the rents of other years with the certainty of those of 1870. When she did attempt to do so, in one instance, at least, she was shown by the evidence of the tenant not to have testified correctly. This obliviousness upon the part of the witness in reference to other periods of time in which rents were collected necessarily rendered all her testimony unreliable. We think, therefore, that no basis was laid for the judgment which was given, and the same should be reversed, and a new trial ordered, with costs to the appellant to abide the event.